Citation Nr: 1625170	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  06-34 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder and somatoform disorder, to include panic disorder with agoraphobia (hereinafter depression), prior to February 21, 2012.

2.  Entitlement to an initial evaluation in excess of 70 percent for depression, since February 21, 2012.

3.  Entitlement to an evaluation in excess of 20 percent for right lower thoracic pain with right shoulder drop and mild atrophy.

4.  Entitlement to an evaluation in excess of 20 percent for a right shoulder orthopedic disability.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another (A&A) and/or housebound status (HB).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1976 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a number of rating decisions by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a May 2010 decision, which was a reconsideration of an earlier March 2010 decision, the RO denied entitlement to TDIU.  An October 2011 rating decision granted service connection for depression and assigned an initial 30 percent rating; subsequent decisions issued during the pendency of the appeal have awarded increased evaluations for the periods specified above.

The issues of evaluation for the right shoulder neurological and orthopedic disabilities arise from a November 2012 rating decision.  The Board notes that this rating was required due to an April 2012 claim for increase; prior Board and RO decisions had become final.  This includes the March 2010 rating decision which implemented the Board's November 2009 decisions on the evaluations for these disabilities.  Most recently, a July 2013 decision denied entitlement to SMC.

In connection with earlier appeals, the Veteran testified at an April 2008 hearing before a Veterans Law Judge (VLJ) which was held via videoconference from the RO.  In February 2011, the Veteran was informed that the presiding VLJ was no longer employed by the Board, and hence he was offered a new hearing.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  He declined in March 2011 correspondence.  He had also requested a hearing in connection with some of the current appeals, but has since withdrawn that request.

The issues of evaluation of depression, entitlement to TDIU, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no credible evidence of moderate neurological impairment of the right shoulder.

2.  There is no credible evidence of limitation of the right arm to below shoulder level.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent for right lower thoracic pain with right shoulder drop and mild atrophy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2015).

2.  The criteria for an evaluation in excess of 20 percent for a right shoulder orthopedic disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An October 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an October 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in May 2015; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  The Board notes that this is the sole examination relevant to the appellate period applicable to the right shoulder disabilities.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate for adjudication, as the examiners provided sufficient commentary and findings to allow consideration of the applicable rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The service connected lower thoracic pain with right shoulder drop and mild atrophy is rating under Diagnostic Codes 8719-8514.  Disease of the peripheral nerves of the upper extremities are rated under 38 C.F.R. § 4.124a , DCs 8510 to 8719.  The record indicates that the Veteran is right hand dominant.  Diagnostic Code 8514 for musculospiral nerve provides for a higher 30 percent rating for moderate incomplete paralysis of the major hand.  The right shoulder orthopedic disability is rating under Diagnostic Code 5201 which provides for a higher 30 percent disability rating for limitation of the major arm to midway between side and shoulder level or when motion of the minor arm is limited to 25 degrees from the side.

The May 2015 examiner noted several times that it appeared the Veteran was giving less than optimal effort when examined to determine the current status of his disabilities.  She also noted discrepancies in behavior when the Veteran was observed and aware of being tested, and when he was distracted or not undergoing a specific test.  For example, he declined to perform some range of motion testing of the back and neck, complaining of pain and dire consequences should he bend at the waist.  However, he also bent without apparent distress to take off his shoes and socks.  He also reported severe pain at being touched, and "screamed" when a finger was lightly brushed against his chest; when touched casually when distracted, he had no reaction, however.  Overall, the examiner indicated that the Veteran's subjective complaints, and the clinical findings reported on examination based on such, to include range of motion testing, were inconsistent with the objective evidence showing no more than mild arthritic changes of the right shoulder.

Consequently, the Board must find that the results obtained on that examination are not credible, and cannot be relied upon to assign a disability evaluation.  Similarly, the Veteran's lay reports of pain and related functional impairment cannot be ascribed much probative weight.  Neither appears to reflect the actual degree of disability of the right shoulder, neurologically orthopedically.

The Board would note that even if the examination results were accepted, range of motion of the shoulder, to include pain, was to at least shoulder level in all planes, and there was no atrophy or verified clinical findings of neurological impairment of the right shoulder.  No schedular increase could be assigned based on the examinations.

In any case, as the Veteran did appear for examination, and did participate to an extent, the Board opts not to consider the lack of cooperation a failure to report, which would require a denial as a matter of law under 38 C.F.R. § 3.655.  The Board is cognizant of the fact that the Veteran has been diagnosed with a serious mental disorder, it considers the possibility that the lack of effort and inconsistent responses may be beyond the Veteran's conscious control.  The Board has therefore considered the treatment records associated with the file to determine if an increased rating is possible for either right shoulder disability.

Unfortunately, while those records document regular complaints of right shoulder and chest wall pain consistent with the service-connected disability, they do not include clinical findings which allow application of the rating criteria.  The presence of pain, without description of the functional impacts of such, is not sufficient for rating; this is why an examination was necessary.  There are no ranges of motion provided, no descriptions of musculature, and no other quantification indicators which would allow an informed adjudication.

In effect, there is an absence of probative and credible evidence to support the Veteran's allegations of worsening of his impairment.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.   38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the increased evaluations for right shoulder neurological and orthopedic disabilities are not warranted.


ORDER

An evaluation in excess of 20 percent for right lower thoracic pain with right shoulder drop and mild atrophy is denied.

An evaluation in excess of 20 percent for a right shoulder orthopedic disability is denied.


REMAND

Remand is required for provision of a psychiatric examination.  The Veteran was previously scheduled for such, but failed to report.  The medical center has indicated that the Veteran requested rescheduling, but did not appear for the new appointment.  The Board notes, however, that notice of such was quite last minute.

In any case, the Veteran, through his representative, has asserted that he was in fact ill at the time, and could not appear.  Rescheduling of this necessary examination is therefore appropriate.  The Veteran has requested that a document review and medical opinion be substituted for this examination, in light of his difficulties with agoraphobia.  Unfortunately, this is not possible.  Part of the examination purpose is to determine current symptomatology and functional effects, and such cannot be accomplished by a retrospective document review.  Further, as VA has certified that vocational rehabilitation records are not available, medical commentary on employability will be helpful.

The issues of TDIU and entitlement to SMC are inextricably intertwined with the question of evaluation of the psychiatric disability, and adjudication of those issues must therefore be deferred.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records, for the period of May 2015 to the present.

2.  Schedule the Veteran for a VA mental disorders examination to determine the current severity of his service-connected psychiatric disabilities and to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to the cumulative effect of his service-connected disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(a) Identify all symptoms and impairment associated with the Veteran's service-connected major depressive and somatoform disorders, noting their frequency and severity. All indicated studies should be performed if deemed necessary by the examiner. 

If there are psychiatric symptoms present which are unrelated to the service-connected disorders (and unrelated to his military service), the examiner should attempt to differentiate the symptomatology due to the service-connected major depression and somatoform disorders from that due to the non-service-connected psychiatric condition(s). If this is not feasible, the examiner should so state, and provide an explanation.

(b)  Comment on the impact of the Veteran's service-connected psychiatric disabilities on his employability throughout the appellate period.  The examiner should discuss all impairment and/or symptoms caused by his service-connected major depressive and somatoform disorders and state the impact that these impairment and/or symptoms have on his ability to work. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

6. After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


